ORDER
AUBREY E. ROBINSON, JR., District Judge.
This Court has considered Defendant’s Motion to Reduce Sentence, the Opposition thereto, and the entire record herein. Defendant was sentenced by this Court on October 20, 1977, to a term of years to run concurrently by the counts and concurrently with any sentence previously imposed. Defendant was previously sentenced in Superior Court of the District of Columbia on April 6, 1977. Presently, Defendant is incarcerated in a federal institution outside of the District of Columbia.
The District of Columbia is unique in that the Attorney General of the United States has custody of both United States and District of Columbia prisoners, and the Attorney General may designate for the prisoner an institution located either within or outside of the District of Columbia. Therefore, this Court’s Order that Defendant’s sentence run concurrently with any sentence previously imposed is binding upon the Attorney General.
For the reasons stated above, it is by the Court this 30th day of May, 1978,
ORDERED, that Defendant's Motion to Reduce Sentence be and hereby is DENIED as moot.